OPINION — AG — ** EXECUTING INSURANCE POLICIES — SCHOOL — DAMAGE ** QUESTION(1): TO WHOM SHOULD A INSURANCE POLICY BE ISSUED COVERING DESTRUCTION OR DAMAGE TO SCHOOL DISTRICT PROPERTY — TO THE LAWFUL TREASURER OR TO THE SCHOOL DISTRICT ? — THE SCHOOL DISTRICT TREASURER. QUESTION(2): IN THE EVENT A LOSS OCCURS, TO WHOM SHOULD THE PAYMENT, PROVIDED FOR IN THE INSURANCE POLICY, BE MADE — — THAT IS, TO THE TREASURER, SCHOOL BOARD, OR OTHER OFFICER ? — 19 O.S. 627 [19-627] IS APPLICABLE TO INSURANCE POLICIES COVERING SCHOOL DISTRICT PROPERTY, AND SAID SECTION EXPRESSLY PROVIDES THAT " IN THE EVENT OF DESTRUCTION OR DAMAGE " TO INSURED PROPERTY OF A SCHOOL DISTRICT, THE " TREASURER SHALL DEMAND AND RECEIVE THE MONEYS DUE ON ACCOUNT OF SUCH INSURANCE, AND WHEN SO RECEIVED, HE SHALL DEPOSIT THE SAME AS OTHER MONEYS BELONGING TO " THE SCHOOL DISTRICT " AND HE SHALL CREDIT THE SAME TO THE SPECIAL ACCOUNT ON HIS RECORDS. " (SCHOOLS, SCHOOL TREASURER, PROCEEDS OF POLICY) CITE: 19 O.S. 627 [19-627], ARTICLE X, SECTION 26, 70 O.S. 4-5 [70-4-5] (RICHARD M. HUFF)